Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification has been amended; Claims 4-7 and 9-11 are withdrawn from consideration as non-elected claims; Claims 1-3 and 8 remain for examination; wherein claim 1 is an independent claim.  There is no amendment since last office action dated 11/05/2021.
 Allowance Subject matter
Claims 2 and 8 includes allowable subject matter.  
Claim 2 and 8 are still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed oxide distribution as claimed in the instant claim 2. Since claim 8 depends on claim 2, it is also objected.
Claim Objections
Claims 4 and 7 are objected since they depend on different claims separately. It is further noted that the alloy composition in the instant claim 4 already included in the corresponding independent claim 1.  A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US-PG-pub 2016/0376679 A1, thereafter PG’679).
PG’679 is applied to the instant claim 1 for the same reason as stated in the previous office action dated 11/05/2021.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG’679 in view of Maki et al (US-PG-pub 2016/0318093 A1, listed in IDS filed on 7/15/2020, thereafter PG’093).
.

Response to Arguments
Applicant’s arguments to the rejection to Claims 1 and 3 have been fully considered but they are not persuasive. 
The Applicant’s arguments are summarized as following:
1, The Al based plated steel sheet of the present invention is different from a molded member or a component of a vehicle. PG’679 and PG’093, which disclose the inventions of a molded member and a component of a vehicle, do not in any way teach or suggest an aluminum based plated steel sheet as presently claimed. 
2, the present invention is directed to an aluminum based plated steel sheet, a manufacturing method of an aluminum based plated steel sheet, and a manufacturing method of a component of a vehicle. The aluminum based plated steel sheet of the present invention is a steel sheet before hot stamping.
3, The Al based plated steel sheet of the present invention including an intermetallic compound layer, which contrary to the irregularly and discontinuously intermetallic dispersed on the surface side.
In response:
Regarding the argument 1, Kim et al (PG’679) teaches an aluminum plating layer formed on the surface of a base steel sheet (abstract, examples, and claims of PG’679), which reads on the Al-based plated steel sheet as recited in the instant claims. “A molded member and a component of a vehicle” disclosed by PG’679 and PG’093 are 
Regarding the argument 2, to the product claims 1 and 3,  the claimed limitation is manipulated by the product limitation itself, the argued process steps may not affect the patentability if they do not change the claimed alloy composition and/or structures.
Regarding the argument 3, Firstly, as pointed out in the rejection for the instant claims in the previous office action dated 11/05/2021, PG’679 provides example in Fig.1-2 showing an intermetallic layer between the base material and Al-based plating layer with thickness from 8.095 m to 9.762 m, which reads on the claimed average value of a thickness of the intermetallic compound layer, and the maximum value of the thickness of the intermetallic compound layer. The difference between 9.762m and 8.095m is very close to the low limit 2 m of the claimed standard deviation as recited in the instant claim. Secondly, PG’679 clearly teaches forming alloy layer (3) and forming diffusion layer (2) between alloy layer and substrate, which is a continuously layer. (Fig.1-2 of PG’679). It is further noted that there is no limitation in the instant claim to avoid forming intermetallic particles in the Al-based plating layer in the instant claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/JIE YANG/Primary Examiner, Art Unit 1734